From this decree, plaintiffs appeal, as to so much as dismisses the bill, as against Richard Cunningham, — Because it is respectfully submitted, that his honor erred in dismissing the bill as to Ri« chard Cunningham, as it appears by the decree against the Cleapors, that he was satisfied with the proof of complainants’ title, and the facts did not support the plea of the statute of limitations.
It is ordered and decreed, that the decree of the circuit chancellor be affirmed, and the motion dismissed.
DAYID JOHNSON,
J. JOHNSTON,
WILLIAM HARPER.
21st March, 1827.